UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4867


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

EDWARD CAPERS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cr-00056-WDQ-1)


Submitted:   October 31, 2011              Decided:   November 17, 2011


Before DAVIS, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Susan A. Hensler, Staff
Attorney,   Baltimore,  Maryland,   for   Appellant.     Rod  J.
Rosenstein, United States Attorney, Benjamin M. Block, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Edward Capers was found guilty by a jury of being a

felon    in    possession      of    a       weapon,    in   violation      of   18    U.S.C.

§ 922(g) (2006).        On appeal, he contests certain statements made

by the Government in closing arguments, alleging they deprived

him of a fair trial.           For the reasons that follow, we affirm.

               We    note     that       a     district      court    possesses         broad

discretion      to    control       closing       argument,    and    its     exercise       of

discretion will not be overturned absent a clear abuse.                                United

States    v.    Baptiste,      596 F.3d 214,    226   (4th    Cir.      2010).       A

defendant, to succeed on a claim of prosecutorial misconduct,

must show that the prosecutor’s remarks were improper and that

they    prejudicially       affected          his    substantial      rights     so    as    to

deprive him of a fair trial.                   United States v. Scheetz, 293 F.3d
175, 185-86 (4th Cir. 2002) (citing review factors).                                  In this

case all but one comment is subject to plain error, as the trial

counsel failed to object to the comments at the time.                              See Fed.

R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725, 731–32

(1993).

               We find no plain error committed by the district court

during closing arguments.                    Regarding the prosecutor’s comments

inviting       the   jurors    to    put        themselves     in    the   shoes      of    the

victims — the so-called “golden rule” comments — we find no

abuse of discretion.            The court sustained Capers’ objection to

                                                 2
the   argument,     and   the   evidence     of      Capers’    guilt     was

overwhelming.     Thus, we do not find that this argument deprived

Capers of a fair trial.     Scheetz, 293 F.3d at 185.

           Accordingly,    we   affirm     Capers’      conviction.       We

dispense   with    oral   argument   because      the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                     3